Citation Nr: 0022704	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chloracne.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a statement dated in November 1998, the veteran withdrew 
his notice of disagreement with respect to service connection 
for back and shoulder disabilities due to exposure to Agent 
Orange.  In addition, at his June 2000 video conference 
hearing before the undersigned Member of the Board, the 
veteran affirmatively withdrew from appellate consideration 
his claims for service connection for headaches, sterility, 
and mouth growths due to Agent Orange exposure.  These issues 
are therefore no longer in appellate status.  38 C.F.R. 
§ 20.204 (1999).

In his February 1997 notice of disagreement, the veteran 
stated that he injured his right knee while performing basic 
training at Fort Leonard Wood in Missouri.  The veteran 
reported that he still had problems with his right knee.  The 
veteran thus raised the issue of entitlement to service 
connection for residuals of right knee injury.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's post-traumatic stress disorder and related 
anxiety disorders are due to corroborated service stressors.

3.  The veteran's chloracne is characterized by keratinous 
cysts, comedones, and residual scarring, with recurrent 
exacerbations and infections resulting in exudation, skin 
breakdown, weeping, and pruritus; the disability is 
productive of marked disfigurement.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in service 
and the veteran's other anxiety disorders are proximately due 
to or the result of the post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 3.310(a) (1999).

2.  The schedular criteria for a 30 percent rating for 
chloracne have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Initially, the Board notes that the claim for service 
connection for psychiatric disability, to include post-
traumatic stress disorder, is well grounded.  The Board is 
satisfied that all available evidence pertinent to the claim 
has been obtained and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107 (a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition with credible supporting evidence 
that the claimed inservice stressor actually occurred and a 
link, established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the claimed stressor is not related to the 
veteran's participation in combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor and must be supported by credible supporting 
evidence.  Cohen at 147 (1997); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  


Factual background

Service medical records are negative for evidence of 
psychiatric disability.  However, the post-service medical 
evidence includes material showing that the veteran has been 
diagnosed with post-traumatic stress disorder related to 
service.  

In a letter dated in June 1997, the veteran's private 
internist opined that the veteran had symptoms and signs 
"referable to post[-]traumatic stress syndrome which [are] 
clearly related to his tenure in Viet Nam [sic]."  

In her September 1997 VA psychiatric examination report, a VA 
examiner noted significant war zone events which occurred 
during the veteran's duties in Vietnam including: witnessing 
extensive scenes of death and wounding of comrades, learning 
of the death of five of his childhood friends as a result of 
their Vietnam service, clearing kill zones, placing bodies 
and body parts in bags, and being caught in enemy fire from 
which he received a shrapnel wound.  After an extensive 
examination, the VA examiner returned a diagnosis of post-
traumatic stress disorder.  The examiner opined that the 
veteran's post-traumatic stress disorder symptoms were 
primary and that his depressive symptoms and other anxiety 
disorders were secondary to his post-traumatic stress 
disorder.  

The veteran underwent a VA dental examination in September 
1997.  According to the examination report, the veteran 
reported to the examiner that he received shrapnel wounds to 
the left cheek and neck.  The examiner opined that this 
assertion was supported by a panographic radiograph showing 
radiodense areas in the left cheek area.  

In a June 2000 notarized letter, a former soldier who served 
with the veteran stated that during either August or 
September 1970, he and the veteran were working in motor pool 
tents in Vietnam when they were subjected to a mortar 
barrage.  

At his June 2000 video conference hearing before the 
undersigned Member of the Board, the veteran testified that 
he was involved in several firefights and sniper and mortar 
attacks while in Vietnam.  He maintained that he received a 
shell fragment in his face that he still retains that shell 
fragment in his left cheek.  

Analysis

The veteran's service records show that he served in Vietnam 
from January to December 1970 and that his primary military 
occupation specialty was engineering equipment repairman.  He 
received no award or decoration indicative of his 
participation in combat. 

The Board is charged with the duty to assess the credibility 
and weight to be given to evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In this capacity, 
the Board finds the veteran to be credible, both concerning 
the reporting of his in-service experiences as well as his 
psychiatric symptomatology over the years.  

Moreover, the notarized statement dated in June 2000 from a 
service comrade stating that he was stationed with the 
veteran when they were beset by a mortar barrage is 
corroborative evidence of a stressor upon which the diagnosis 
of post-traumatic stress disorder is based.  The Board has 
also found the September 1997 VA dental examination report, 
in which the examiner opined that the veteran's panographic 
radiograph supported the veteran's contention that he 
received a shrapnel wound to the face, to be highly probative 
of this stressor upon which the diagnosis of post-traumatic 
stress disorder is based.   

Therefore, the Board concludes that service connection is 
warranted for the veteran's post-traumatic stress disorder 
and secondary anxiety disorders.




II.  Chloracne rating

The veteran's claim concerning the initial rating assigned 
his service-connected chloracne is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of the claim has been satisfied.  Id.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

A letter from Social Security Administration (SSA) dated in 
August 1984 shows that the veteran was granted SSA disability 
benefits effective from August 1983 due to a severe chronic 
skin disease manifested by keratinous cysts and comedones.  
The letter notes that the skin disability affected the 
veteran's ability to use his arms.

Service connection for chloracne due to Agent Orange exposure 
was established in the January 1997 rating decision on 
appeal, with a 10 percent rating assigned effective from 
September 18, 1995. 

The pertinent medical evidence includes private medical 
reports from the Quincy Medical Group dated in 1996.  In a 
September 1996 progress report, it was noted that the veteran 
experienced flare-ups on a periodic basis.  The physician 
observed that the veteran continued to show areas of atrophy, 
pitting, and scarring interspersed with inflammatory papules 
and nodules. 

A private physician who has treated the veteran since the 
mid-1980s submitted a letter dated in November 1996 in 
support of the veteran's skin disability claim.  In the 
letter, the physician stated that since the veteran's 
exposure to Agent Orange in Vietnam he had experienced 
recurrent exacerbations of a skin disease characterized by a 
large number of keratinous cysts and comedones.  The 
physician reported that veteran often manifested large 
infected cysts of the face, neck, axilla, trunk, buttocks, 
and groin, requiring systemic antibiotics and surgical 
excision and drainage.  The physician opined that the 
veteran's skin disability will most likely continue, with 
repeated exacerbations requiring medical attention.  

The veteran underwent a VA examination for his skin 
disability in November 1996.  Review of the examination 
report reveals that the veteran had skin eruptions of the 
head, chest, neck, and buttocks.  The veteran also reported 
that he experienced severe eruptions after being exposed to 
dirt and dust.  The veteran added that oil fire smoke 
worsened his chloracne.  On physical examination, the VA 
examiner noted that the veteran had numerous scars and a few 
skin eruptions indicative of chloracne.  The examiner 
diagnosed chloracne.  The examiner noted that the veteran 
used hydrocortisone and cephalexin to control his chloracne.  

In a letter dated in May 1997, the veteran's private 
physician stated that the veteran's chloracne exacerbations 
included extensive, infected and exudative lesions, pruritus, 
and considerable disfigurement.  He added that these 
exacerbations have required constant medical therapy 
including antibiotics and intermittent surgical intervention.  

The veteran underwent a VA general medical examination in 
October 1997 in which his skin disability was again assessed.  
The VA examiner reported that the veteran's skin disability 
was characterized by a hyperkeratotic macular rash affecting 
the face, neck, scalp, back, and mouth.  The examiner 
reported that the lesions were on occasion very pruritic and 
that the veteran occasionally experienced skin breakdown and 
weeping of the lesions.  The veteran reported that the 
lesions were very prone to infection, necessitating the 
avoidance of dirt, dust, and moisture.  The examiner noted 
that the veteran continued to use a corticosteroid ointment 
and antibiotics to control the skin disability.  On physical 
examination, the examiner noted multiple "scar-like" 
macular lesions of the head, face, torso, back, and 
extremities.  No sign of infection or areas of skin breakdown 
were observed.  

Color photographs of the parts of the veteran's body affected 
by his service-connected skin disability are also of record.  
Those photographs reveal significant scarring and pitting of 
the face, and severe scarring of the right thigh and buttock 
region.  They also show residuals of skin eruptions and 
treatment of the back, neck, trunk, and underarm regions.  

At his June 2000 video conference hearing before the 
undersigned Member of the Board, the veteran testified that 
his skin outbreaks can occur as often as on a weekly basis.  
The veteran testified that his facial skin eruptions were of 
such severity that they interfered with his ability to shave.  
He stated that the lesions were characterized by pain, 
swelling, and exudation during outbreaks of his skin 
disability.  He also testified that he underwent surgery 
sometimes as often as two to three times a month in order to 
control the eruptions.  The veteran also emphasized that his 
skin condition constituted a social stigma for him, as many 
people curtailed their social interactions with the veteran 
for fear of acquiring his skin disease.  The veteran further 
testified that the scars resulting from the excision of his 
skin lesions were sometimes swollen, and that, when swollen, 
the lesions became painful.   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has stated specifically that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO rated the service-connected chloracne as benign new 
skin growths under Diagnostic Code 7819.  Under that 
diagnostic code, the disability may be evaluated as for 
scars.  Scars of the head, face, or neck which are moderately 
disfiguring are rated as 10 percent disabling.  Severely 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, are rated as 30 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The ratings for scars, other 
than scars of the head, face and neck or burn scars, are 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805.  A 10 percent rating is warranted under Diagnostic Code 
7803 for superficial, poorly nourished scars with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars which are tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provides that other scars may be rated on the basis of any 
related limitation of the body part which they affect.  

The chloracne may also be rated as for eczema under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 
percent evaluation is warranted with exfoliation, exudation 
or itching and involvement of an exposed surface or extensive 
area; a 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted with ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or when the disability is exceptionally 
repugnant.   38 C.F.R. § 4.118, Code 7806.  

As mentioned above, the veteran's private physician has 
submitted evidence showing the veteran's skin disability is 
prone to exacerbations with complicating pruritus, exudation, 
and disfigurement.  The VA examination reports and color 
photographs demonstrate significant disfigurement of multiple 
body parts, including the face and neck.  The examinations 
and photographs apparently were not executed during periods 
of exacerbation of the skin disability.  The Board 
acknowledges that when a claimant submits a claim for a 
disease cyclical in the manifestation of its symptoms, the 
frequency and duration of the outbreaks and the appearance 
and virulence of the disorder during the outbreaks should be 
addressed.  Bruce v. West, 11 Vet. App. 405, 407 (1998).  

As mentioned, the veteran's private physician has 
characterized the veteran's skin disability as productive of 
considerable disfigurement.  With regard to periods of 
exacerbation, the physician reported that the veteran 
manifests extensive lesions, including exudative and pruritic 
lesions.  In light of the severity of the exacerbations and 
the degree of disfigurement caused by the disability, the 
Board is of the opinion the veteran's service-connected 
chloracne more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 7806.

The veteran testified at his June 2000 personal hearing that 
his scars were painful and swollen during outbreaks of his 
skin lesions.  However, painful scars were not found on 
objective demonstration during the multiple medical 
examinations performed during this appeal period, and the 
veteran has not complained of painful scars to examiners.  
There is no evidence that the scars produce any functional 
impairment.  In addition, disfigurement is for consideration 
in the evaluation under Diagnostic Code 7806.  Therefore, the 
Board is of the opinion that the scars do not warrant 
separate compensable evaluations.  See Esteban v. Brown, 6 
Vet.App. 259, at 261-6 (1994).  

The Board is not of the opinion, however, that a rating in 
excess of 30 percent is warranted.  In this regard, the Board 
notes that the veteran does not manifest, even during 
exacerbations of the disability, ulceration, extensive 
exfoliation, or crusting.  In addition the disability is not 
productive of more than marked disfigurement, and there are 
no significant nervous or systemic manifestations of the 
disability. 

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required recent frequent hospitalization for his 
service-connected skin disability.  The demonstrated 
manifestations of the disability are consistent with the 
assigned evaluation.  There is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for psychiatric disability 
is granted.

Entitlement to a 30 percent rating for chloracne is granted, 
subject to the regulations governing the payment of monetary 
benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

